         Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 1 of 33



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


MICHAEL RANDOLPH, derivatively on behalf of               Case No.: 1:19-cv-12212
CARBONITE, INC.,

                Plaintiff,                                VERIFIED SHAREHOLDER
                                                          DERIVATIVE ACTION:
        vs.
                                                          JURY TRIAL DEMANDED
MOHAMAD S. ALI, ANTHONY FOLGER, STEVE
MUNFORD, LINDA CONNLY, SCOTT DANIELS,
DAVID FRIEND, CHARLES KANE, TODD
KRASNOW, and MARINA LEVINSON,

                Defendants,

        -and-

CARBONITE, INC.,

        Nominal Defendant.




                        SHAREHOLDER DERIVATIVE COMPLAINT

       Plaintiff Michael Randolph (“Plaintiff”), by his undersigned attorneys, derivatively and on

behalf of Nominal Defendant Carbonite, Inc. (“Carbonite”, or the “Company”), files this Verified

Shareholder Derivative Complaint against Individual Defendants Mohamad S. Ali, Anthony

Folger, Steve Munford, Linda Connly, Scott Daniels, David Friend, Charles Kane, Todd Krasnow,

and Marina Levinson (collectively, the “Individual Defendants” and together with the Company,

the “Defendants”) for breaches of their fiduciary duties as directors and/or officers of Carbonite,

unjust enrichment, waste of corporate assets, and violations of Section 14(a) of the Exchange Act.

As for his complaint against the Individual Defendants, Plaintiff alleges the following based upon

personal knowledge as to himself and his own acts, and information and belief as to all other


                                                1
            Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 2 of 33



matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys,

which included, among other things, a review of the Defendants’ public documents, conference

calls and announcements made by Defendants, United States Securities and Exchange

Commission (“SEC”) filings, wire and press releases published by and regarding Carbonite, legal

filings, news reports, securities analysts’ reports and advisories about the Company, and

information readily obtainable on the Internet. Plaintiff believes that substantial evidentiary

support will exist for the allegations set forth herein after a reasonable opportunity for discovery.

                        NATURE AND SUMMARY OF THE ACTION

       1.       This is a shareholder derivative action that seeks to remedy wrongdoing committed

by Company’s directors and officers from February 7, 2019 through to present (the “Relevant

Period”).

       2.       Defendant Carbonite, headquartered in Boston, Massachusetts, is a software

company that provides cloud-based backup services. On October 18, 2018, Carbonite launched

its “Server Backup VM Edition” for managed services providers (“MSPs”). The new service was

designed to allow MSPs to protect their virtual data locally and in their own cloud. Carbonite said

this was “the culmination of one of our largest cross-functional efforts, led by our exceptional

engineering organization…”. The Server Backup VM Edition was forecast to add “meaningfully”

to Carbonite’s profits for fiscal 2019. Instead, from the beginning of its launch, the Server Backup

VM Edition was of poor quality and technologically flawed and received poor customer reviews

and complaints, or as Carbonite put it: “the virtual server edition of our server backup product

was not at the level of quality that customers have come to expect from Carbonite” and Carbonite

was required to remove “any growth expectations associated with virtual server edition from our

short-term outlook.” Just as damaging, was the poor reception of the Server Backup.




                                                  2
              Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 3 of 33



         3.       During the Relevant Period, the Individual Defendants breached myriad fiduciary

duties by causing and or allowing the Company to issue materially false and/or misleading

statements, as well as by failing to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, the Individual Defendants caused the Company not to

disclose to investors: that: (i) Carbonite’s Server Backup VM Edition was of poor quality and

technologically flawed; (ii) Carbonite was receiving poor reviews and complaints from customers

about the Server Backup VM Edition; (iii) the poor quality and technological flaws of the Server

Backup VM Edition was acting as a “disruptive” factor throughout the Carbonite salesforce and

keeping that sales organization from closing opportunistically on several larger deals during fiscal

2019; and (iv) as a result of the foregoing, Carbonite lacked any reasonable for issuing its positive

projections and financial forecasts.

         4.       On July 25, 2019, Carbonite announced that it was withdrawing its Server Backup

VM Edition product from the marketplace and consequently dramatically lowered its financial

projections for fiscal 2019 and 2020. That same day, the strongest supporter of Server Backup

VM Edition, Defendant Ali (defined below), announced he was leaving Carbonite. On this news,

Carbonite stock declined more than 24%, from $23.90 per share when the market closed on July

25, 2019, to $18.01 per share when the market closed on July 26, 2019, on extremely heavy

trading volume.

         5.       The Individual Defendants’ breaches of fiduciary duty and other misconduct

exposed the Company to a federal securities fraud class action lawsuit pending in the United

States

         6.       District Court for the District of Massachusetts (the “Securities Class Action”), the need

to undertake internal investigations, losses from the waste of corporate assets, and losses due to




                                                      3
           Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 4 of 33



the unjust enrichment of Individual Defendants who were improperly over-compensated by the

Company, costing the Company millions of dollars.

      7.       The Company has been substantially damaged as a result of the Individual

Defendants’ knowing or highly reckless breaches of fiduciary duty and other misconduct.

      8.       A majority of the Board cannot consider a demand to commence litigation against

themselves on behalf of the Company with the requisite level of disinterestedness and

independence because there is a substantial likelihood that the Individual Defendants (defined

below), most of whom are the Company’s current directors, are liabile for the alleged fraud,

breaches of fiduciary duty and misconduct alleged herein. Thus, the Individual Defendants are

interested in the outcome of the suit and demand upon the Board would be futile. .

                                 JURISDICTION AND VENUE

      9.       Pursuant to 28 U.S.C. §1331 and Section 27 of the Securities and Exchange Act of

1934 (“Exchange Act”), this Court has jurisdiction over the claims asserted herein for violations

of sections 14(a) of the Exchange Act and SEC Rule and 14a-9 promulgated thereunder. This

Court has supplemental jurisdiction over the remaining state law claims under 28 U.S.C. §1367.

      10.      This Court has jurisdiction over each Defendant named herein because each is an

entity that conducts business in and or maintains operations in this District or individual with

sufficient contacts with this District to render the exercise of jurisdiction by this Court permissible

under traditional notions of fair play and substantial justice.

      11.      Venue is proper in this District in accordance with 28 U.S.C. §1391 because: (i) the

Company maintains its principal place of business in this District; (ii) one or more of the

Defendants either resides or maintains executive offices in this District; (iii) a substantial portion

of the transactions and wrongs complained of herein, including the Defendants’ primary




                                                  4
            Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 5 of 33



participation in the wrongful acts detailed herein as well as aiding and abetting and conspiracy in

violation of fiduciary duties owed to the Company, occurred in this District; and (iv) Defendants

have received substantial compensation in this District by doing business here and engaging in

numerous activities that had an effect in this District.

                                         THE PARTIES

Plaintiff

       12.      Plaintiff has continuously held Carbonite common stock during the Relevant

Period.

Nominal Defendant

       13.      Defendant Carbonite, Inc. is a software company that provides cloud-based backup

services. Carbonite’s shares trade under the ticker “CARB” on the NASDAQ, an efficient market.

Carbonite is a Delaware corporation with its principal place of business in Boston, Massachusetts.

Individual Defendants

       14.      Defendant Mohamad S. Ali (“Ali”) was the Chief Executive Officer (“CEO”) of

Carbonite during the Relevant Period. Between February 14, 2019 and June 17, 2019, Ali sold

51,907 shares of Company stock for proceeds in excess of $1.1 million.

       15.      Defendant Anthony Folger (“Folger”) is, and at all relevant times was, during the

Relevant Period, Chief Financial Officer (“CFO”) and Treasurer of Carbonite. Between February

11, 2019 and July 1, 2019, Folger sold 53,763 shares of Company stock for gross proceeds in

excess of $1.26 million.

       16.      Defendant Steve Munford (“Munford”) has served as a Company Director since

January 2014, and as Chairman of the Board since March 2016.




                                                 5
        Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 6 of 33



      17.     Defendant Linda Connly (“Connly”) has served as a Company Director since

February 2019. She serves as a member of the Compensation Committee.

      18.     Defendant Scott Daniels (“Daniels”) has served as a Company Director since

January 2016. He serves as a member of the Audit Committee and Chair of the Information

Security Risk Committee.

      19.     Defendant David Friend (“Friend”) has served as a Company Director since

February 2005.

      20.     Defendant Charles Kane (“Kane”) has served as a Company Director since July

2011. Kane is chair of the Audit Committee and a member of the Nominating and Governance

Committees.

      21.     Defendant Todd Krasnow (“Krasnow”) has served as a Company Director since

September 2005. Kransnow serves as a member of the Audit Committee and Chair of the

Compensation Committee.

      22.     Defendant Marina Levinson (“Levinson”) has served as a Company Director since

May 2017. Levinson serves as Chair of the Nominating and Governance Committee and as a

member of the Information Security Risk Committee.

      23.     Defendants Munford, Connly, Daniels, Friend, Kane, Krasnow and Levinson above

are collectively referred to herein as the “Director Defendants.”

      24.     The Director Defendants, Ali and Folger are collectively referred to as the

“Individual Defendants.”




                                                6
         Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 7 of 33



                                SUBSTANTIVE ALLEGATIONS

                                             Background

       25.     On October 18, 2018, Carbonite launched the Server Backup VM Edition for MSPs.

MSPs are entities that remotely manage a customer’s IT infrastructure and/or end-user systems.

A virtual machine (“VM”) is a software program or operating system capable of performing tasks

such as running applications and programs as if it were a separate computer. Carbonite’s Server

Backup VM edition was designed to allow MSPs to protect virtualized environments both locally

and in their own cloud. In introducing the Server Backup VM Edition, Carbonite hoped to

compete against companies such as Veeam, which pioneered the market for VM data protection.

       26.     In conjunction with the launching of the Server Backup VM Edition, Carbonite also

introduced its “refreshed” and expanded Data Protection Console which would be a “purpose-

built backup for virtual machines (VMs) and enable[] businesses to select, manage and recover

their VM data from a single location, the Carbonite Data Protection Console.” The combination

of the Server Backup VM Edition with the “refreshed” Data Protection Console would permit

Carbonite to offer to its customers “a fully integrated service that protects virtualized

environments both locally and in their own cloud.”

       27.     During a conference call on November 1, 2018, Ali made it clear that the launch of

Carbonite Server VM Edition would be a very important driver in the growth of Carbonite’s

financial performance for 2019 and 2020.

The Individual Defendants Caused the Company to Issue False and Misleading Statements

       28.     On February 7, 2019, Carbonite issued a press release announcing its full year 2018

financial results and provided financial projections and guidance for fiscal 2019. Ali commented

on the results stating, in pertinent part:




                                                 7
         Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 8 of 33



      We delivered on our strategic priorities in 2018. We significantly strengthened our
      product platform and introduced one of the most complete Software-as-a- Service
      data protection portfolios in the market; we did this while successfully continuing
      our acquisition integration work and driving meaningful improvements in
      profitability. In 2019 we plan to build upon these efforts, further expanding our data
      protection platform and delivering a broader set of solutions to our customers, while
      we invest aggressively in our distribution channels with a focus on driving
      continued growth and profitability.

                                              ***
      Business Outlook

      Based on the information available as of February 7, 2019, Carbonite expects the
      following for the first quarter and full year of 2019:

      First Quarter 2019:
           Current Guidance
           (2/7/2019)

      GAAP Revenue                           $76.5 - $77.5 million
      Non-GAAP Revenue                       $77.0 - $78.0 million
      Adjusted EBITDA                        $20.0 - $21.5 million

      Full Year 2019:
           Current Guidance
           (2/7/2019)
      GAAP Revenue                           $468 - $482 million
      Non-GAAP Revenue                       $488 - $502 million
      Non-GAAP Gross Margin                  80.5% - 81.5%
      Adjusted EBITDA                        $129 - $134 million

      Carbonite’s expectations of adjusted EBITDA for the first quarter and full year of
      2019 excludes the impact of interest expense, net, income taxes, depreciation,
      amortization, purchase accounting adjustments on acquired deferred revenue,
      stock-based compensation expense, litigation-related expense, restructuring-related
      expense and acquisition-related expense from net income (loss). The ‘Business
      Outlook’ above assumes nine months of contribution from Webroot.

      29.     On May 2, 2019, Carbonite continued falsely projecting positive financial results

for fiscal 2019 when it released its first quarter 2019 financial results on Form 8-K for the period

ended March 31, 2019, signed by Danielle Sheer, General Counsel of the Company, reporting

increased projections for fiscal 2019 for non-GAAP revenue to a range of $491 million to $505




                                                8
         Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 9 of 33



million, an increase from its prior guidance of $488 million to $502 million. On that date,

Carbonite issued a press release in which Ali stated, in pertinent part:


      We had a good first quarter and a strong start to 2019, with first quarter revenue and
      adjusted EBITDA above the high-end of our guidance. We are excited to have closed the
      Webroot acquisition as planned and started the integration process. Together, these leading
      solutions will provide robust protection of data, devices and networks for our partners and
      customers.

      30.     On the same day, Carbonite held a conference call with analysts and investors to

discuss the Company’s earnings and operations. During his prepared remarks, Ali represented

that the Company delivered better-than-expected revenue driven by strong performance of

Carbonite data protection solutions stating in pertinent part:


      We’ve delivered better-than-expected revenues in the first quarter, driven by strong
      performance of our Carbonite data protection solutions as well as the benefit of having
      closed the Webroot transaction a few days before the end of the quarter. In addition to
      delivering better-than-expected revenue, we also exceeded our adjusted EBITDA guidance
      and reported strong earnings per share and free cash flow.

                                                 ***
      During the first quarter, we successfully closed several larger customer transactions
      and we continue to see large deal momentum in the pipeline, primarily on the data
      protection side of the business. The ease-of-use and the power of our solutions
      combined with our award-winning customer service creates an opportunity to serve
      these larger customers, while we continue to focus on our core end market, which
      is small and midsized business.

                                                 ***
      We have the right product portfolio to serve the broader set of businesses like these 2 great
      organizations, and we have the incredible product, ease of use that businesses have come
      to know and expect. Our focus continues to be on bringing all of our products together
      under the unified data protection platform to continue to deliver great value to the market,
      and we’ll be sure to update everyone as we make progress throughout 2019.

      31.     For his part, Folger provided the Company outlook, stating in pertinent part:

                      Now turning to our outlook. As I think about the growth profile of our data
      protection business, I continue to expect low single-digit revenue growth in 2019 with
      growth in subscription revenue, partially offset by a decline in our non- subscription
      revenue. Consistent with our prior outlook, I expect our endpoint security business to
      continue growing in the low double digits. Combined that should produce mid-single-digit
      revenue growth in the near term with the opportunity to accelerate, driven by additional


                                                   9
        Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 10 of 33



      focus on investment in our indirect channels, successful cross-selling and realizing revenue
      synergies from our combination with Webroot. For the second quarter, we expect GAAP
      revenue to be in the range of $119 million to $123 million. This includes the impact of
      purchase accounting adjustments on deferred revenue. Non-GAAP revenue in the range of
      $133 million to $137 million with the large sequential increase driven by a full quarter of
      Webroot contribution, and adjusted EBITDA in the range of $34 million to $36 million.

      32.     Further, during the question and answer session, Ali talked about the excitement

from their products and their channel, stating in pertinent part:

      Matthew George Hedberg - RBC Capital Markets, LLC, Research Division -
      Analyst

      It’s really good to hear the success on large deals on the data protection side. I
      would imagine some of that’s due to the unified data protection platform. But I
      guess can you put a finer point on sort of the success there and maybe sort of how
      you think about the pipeline of these larger deals? And because I imagine some of
      the sales cycles can be little bit longer there. But just a little bit more color on sort
      of how you’re thinking about that side of your business.

      Mohamad S. Ali - Carbonite, Inc. - President, CEO &
      Director

      Yes, I’ll tell you a little bit, and then Anthony can add to it. So actually, these larger
      deals are Carbonite endpoint deals typically. As Anthony mentioned, last year we
      launched a new endpoint product. And this endpoint product gives us scalability
      beyond anything that we had before. The product that we had previously really was
      a fit for a company up to 25 employees. Beyond that, there were scalability issues
      and mostly deployment and manageability issues. It wasn’t built for large-scale
      centralized management mostly.

      This new product that we have out there, I mean has these excellent features up and
      down, right, and sort of has everything that you need. And this product, it does core
      backup, it does ransomware protection. It does legal hold. If you lose the device,
      you can locate it on a map. If you lose the device, you can remotely wipe it. So it’s
      really a full-feature product, and it can scale to a business of up to 2 million
      customers. So it’s extremely, extremely scalable. It’s globally deployable. So if
      you’re a business with operations in 50 countries, it can be deployed.

      And so what we’ve seen is that some of these newer partners that we’ve brought on
      board like Dell and some of the other ones that have access to a customer set that
      ranges from the SME to the enterprise, they are bringing to us these -- some of these
      larger deals. And they’re exciting, and we’re using the same product to fulfill those
      deals. But you’re right. I mean those do have longer sales cycles, and we put a small
      team in place to work those longer sales cycle deals. But at the end of the day,
      though, the product set that we have, our focus is really on the SME market. And I
      think with this particular product, it does scale up and down, and we do have a


                                                  10
        Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 11 of 33



      channel that can sell it. So it’s exciting in that regard. Does that answer the
      question?

      33.     For his part, Folger said that they were seeing “good returns from [] channel

partners,” and that the pipeline was building “quite nicely” around these partners, as reflected in

the following exchange:

      Matthew George Hedberg - RBC Capital Markets, LLC, Research Division -
      Analyst

      Yes, it does. Yes. And then maybe as a somewhat related question, you mentioned
      channel partners a couple of times in your answer. Given Webroot’s focus more on
      the MSP side and you guys have a channel focus, you highlighted additional partner
      investments you guys are making. I think you’ve even highlighted Veritas. How do
      you kind of think about, from a spending perspective, the balance between
      leveraging MSP, sort of a business that you’re still trying to probably get your arms
      around, but also sort of investing in channel? I mean is there sort of like a trade- off
      of trying to balance the 2?

      Anthony Folger - Carbonite, Inc. - CFO & Treasurer

      Yes, and great question. So at the high level, you can think about Webroot as having
      a channel of 14,000 MSPs and Carbonite having a channel of 10,000 VARs or
      resellers, and some of them happen to be very big like a Dell or a CDW or a Veritas,
      and some of them are very small. So we continue, on the data protection side, the
      Carbonite side to invest in those channel partners because we’re seeing good returns
      from those channel partners, especially now that we have the new portfolio of
      products, and in 2019 we will be unifying them under the console. So now that we
      have the portfolio, we’re putting the dollars to enable the partners.

      One of the things -- in Q4, I think one of the things that happened in Q4 was that
      we had a lot of new products but we probably didn’t spend enough to enable the
      partners. And now, we are investing behind those partners so they are enabled. And
      we are seeing the pipeline build quite nicely around those partners. But those are
      not MSP partners, right? That’s sort of the -- I’d call them all VARs of some sort
      or the other.

      Once we have -- now those VARs are actually interested in selling Webroot. And
      so the enablement that we’re doing behind those partners on the data protection
      product will be extensible to enabling them to sell Webroot security products, right?
      And Webroot has multiple security products. It has the endpoint security, but it also
      has security awareness training, has DNS, they have Wi-Fi. So they have 4 products
      there that could -- at the right time, could go into the VAR portfolio. And then on
      the flip side, as we enable Carbonite endpoint and Carbonite Server, integrate that
      with the RMM dashboard, the MSPs will start being able to the sell that in 2020.


                                                11
            Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 12 of 33



          So the investments that we’re making on the channel partners on the data protection
          side is important for the new products that we brought to market but will also pay
          dividends once we enable them on the Webroot products.

          34.     The statements referenced above were materially false and misleading when made

    because they misrepresented and failed to disclose the following adverse facts, which were known

    to Defendants or recklessly disregarded by them: (i) Carbonite’s Server Backup VM Edition was

    of poor quality and technologically flawed; (ii) Carbonite was receiving poor reviews and

    complaints from customers about the Server Backup VM Edition; (iii) the poor quality and

    technological flaws of the Server Backup VM Edition was acting as a “disruptive” factor

    throughout the Carbonite salesforce and keeping that sales organization from closing

    opportunistically on several larger deals during fiscal 2019; and (iv) as a result of the foregoing,

    Carbonite lacked any reasonable for issuing its positive projections and financial forecasts.

      The Individual Defendants Issued a Materially False and Misleading Proxy Statement

          35.     In addition to the above false and misleading statements issued and/or caused to be

    issued by the Individual Defendants, the Individual Defendants also caused the Company to issue

    a false and misleading proxy statement, which sought stockholder votes for director re-election.

          36.     On April 5, 2019, the Director Defendants caused the Company to file its 2019

    Proxy Statement (“The 2019 Proxy Statement”) with the SEC pursuant to Section 14(a) of the

    Exchange Act seeking their respective elections as directors for one-year terms. The 2019 Proxy

    Statement was signed by Danielle Sheer, General Counsel of the Company.The 2019 Proxy

    Statement, however, contained material misstatements and omissions.1




1
  Plaintiff’s allegations with respect to the misleading statements in the 2019 Proxy Statement are based solely on
negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf of the Individual
Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically disclaims any allegations of,
reliance upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness about these allegations
and related claims.


                                                            12
            Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 13 of 33



           37.     The 2019 Proxy Statement contained the following statement concerning the

    Company’s Code of Business Conduct and Ethics (“the Code of Conduct”)2:

           We have adopted a Code of Business Conduct and Ethics (the “Code”) that is
           applicable to all of our directors, officers and employees. The Code includes
           standards and procedures for reporting and addressing potential conflicts of
           interest, the accuracy of the Company’s financial records, corporate opportunities
           and insider information, as well as a general code of conduct that provides
           guidelines regarding how to conduct business in an ethical manner. A copy of the
           Code is available on our website on the investor relations page at
           http://investor.carbonite.com/corporate-governance. Any waivers of the Code for
           directors or executive officers, or any amendments to the Code, shall be posted on
           the Company’s website within four business days of such amendments or waivers,
           as the case may be and, to the extent required by the listing standards of NASDAQ,
           by filing a Current Report on Form 8-K with the SEC, disclosing such information.

           38.     The 2019 Proxy Statement was false and misleading because, despite assertions to

    the contrary, the Code of Conduct was not followed, as the Individual Defendants allowed false

    and misleading statements to be issued to the investing public, and failed to comply with laws

    and regulations, or conduct business in an honest and ethical manner.

                                          THE TRUTH EMERGES

           39.     On July 25, 2019, Carbonite issued a press release announcing its second quarter

    2019 financial results for the period ended June 30, 2019. In this release, Carbonite announced

    the resignation of Defendant Ali and dramatically reduced its financial guidance for fiscal 2019

    for (i) GAAP revenue to a range of $$443.5 million to $448.5 million, a decrease from its prior

    guidance of $457 million to $471 million; and (ii) non-GAAP revenue to a range of $477.5 million

    to $482.5 million, a decrease from its prior guidance of $491 million to $505 million.

           40.     On the same day, Carbonite held a conference call with analysts and investors. In

    his opening remarks, Folger offered an explanation for the dramatically reduced financial

    guidance for fiscal 2019, stating in pertinent part:


2
    Carbonite Code of Conduct: https://investor.carbonite.com/static-files/974ab8a4-70cf-4dad-b2f0-ab3e359f9831


                                                         13
        Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 14 of 33



       So what happened? Well, in the second quarter, we experienced challenges in our
       data protection business related to products and go-to-market effectiveness.
       Towards the end of the quarter, we determined that the virtual server edition of
       our server backup product was not at the level of quality that customers have
       come to expect from Carbonite.

       Many of you will remember that this was newly launched in Q3 of 2018 and
       something we expected to meaningfully contribute to revenue starting in the back
       half of 2019 and through 2020. While we assessed the best path forward, we have
       removed any growth expectations associated with virtual server edition from our
       short-term outlook. Our go-to-market efforts were also challenged in the second
       quarter.

       Compared to Q1, we converted pipeline at a lower rate and also closed fewer large
       deals. While we saw encouraging results from our channel, it was not enough to
       offset these challenges. With new leadership in place, we are already taking steps
       to improve our performance. However, our Q2 trends form a new baseline that we
       are flowing through our model, resulting in our lower guidance for the year.
       (Emphasis added).

       41.     Just as importantly, as explained by Carbonite’s interim CEO and President,

Munford, the poor quality and technological failures of the Server Backup VM Edition were

acting as a “disruptive” factor throughout the Carbonite salesforce and preventing that sales

organization from closing opportunistically on several larger deals during fiscal 2019. Munford

stated, in pertinent part:

       Firstly, as you mentioned, the problems that our virtual server launched and us
       pulling down from the market, I mean, we launched the product in the market that
       is growing and there’s a lot of demand. But we just didn’t have the quality we
       needed. And we need to step up. And that is disruptive and it’s, yes, at least part,
       if not all, the reason for the lower guide. But it’s part of that and is disruptive to
       the sales organization. So that is not less about being in a good market. It’s more
       about not executing on your product strategy. (Emphasis added.)

       42.     In response to the above revelations, the price of Carbonite stock declined more

than 24%, from a close on July 25, 2019 of $23.90 per share, to a close on July 26, 2019 of $18.01

per share, on extremely heavy trading volume.




                                                14
        Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 15 of 33



      43.     The market for Carbonite stock was open, well-developed and efficient at all

relevant times. As a result of these materially false and misleading statements and omissions as

set forth above, Carbonite stock traded at artificially inflated prices during the Relevant Period.

              FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

      44.     By reason of their positions as officers and/or directors of Carbonite and because

of their ability to control the business and corporate affairs of Carbonite, the Individual

Defendants owed Carbonite and its shareholders fiduciary obligations of trust, loyalty, good faith,

and due care, and were and are required to use their utmost ability to control and manage

Carbonite in a fair, just, honest, and equitable manner. The Individual Defendants were and are

required to act in furtherance of the best interests of Carbonite and its shareholders so as to benefit

all shareholders equally.

      45.     Each director and officer of the Company owes to Carbonite and its shareholders

the fiduciary duty to exercise good faith and diligence in the administration of the Company and

in the use and preservation of its property and assets and the highest obligations of fair dealing.

      46.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Carbonite, were able to and did, directly or indirectly, exercise control

over the wrongful acts complained of herein.

      47.     To discharge their duties, the officers, directors, and controllers of Carbonite were

required to exercise reasonable and prudent supervision over the management, policies, controls,

and operations of the Company.

      48.     Each Individual Defendant, by virtue of their position as a director and/or officer,

owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good faith,

and the exercise of due care and diligence in the management and administration of the affairs of




                                                 15
        Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 16 of 33



the Company, as well as in the use and preservation of its property and assets. The conduct of the

Individual Defendants complained of herein involves a knowing and culpable violation of their

obligations as directors and officers of Carbonite, the absence of good faith on their part, or a

reckless disregard for their duties to the Company and its shareholders that the Individual

Defendants were aware or should have been aware posed a risk of serious injury to the Company.

The conduct of the Individual Defendants who were also officers and/or directors of the Company

has been ratified by the remaining Individual Defendants who collectively comprised Carbonite’s

Board at all relevant times.

      49.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the

NASDAQ, the Individual Defendants had a duty to prevent and not to effect the dissemination of

inaccurate and untruthful information with respect to the Company’s financial condition,

performance, growth, operations, financial statements, business, products, management, earnings,

internal controls, and present and future business prospects, including the dissemination of

false information regarding the Company’s business, prospects, and operations, and had a duty to

cause the Company to disclose in its regulatory filings with the SEC all those facts described in

this Complaint that it failed to disclose, so that the market price of the Company’s common stock

would be based upon truthful and accurate information.

      50.     To discharge their duties, the officers and directors of Carbonite were required to

exercise reasonable and prudent supervision over the management, policies, practices, and

internal controls of the Company. By virtue of such duties, the officers and directors of Carbonite

were required to, among other things:




                                               16
Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 17 of 33



 a. ensure that the Company was operated in a diligent, honest, and prudent manner in

    accordance with the laws and regulations of the United States, and pursuant to

    Carbonite’s own Code of Ethics and Conduct;

 b. remain informed as to how Carbonite conducted its operations, and, upon receipt

    of notice or information of imprudent or unsound conditions or practices, to make

    reasonable inquiry in connection therewith, and to take steps to correct such

    conditions or practices;

 c. establish and maintain systematic and accurate records and reports of the business

    and internal affairs of Carbonite and procedures for the reporting of the business

    and internal affairs to the Board and to periodically investigate, or cause

    independent investigation to be made of, said reports and records;

 d. maintain and implement an adequate and functioning system of internal legal,

    financial, and management controls, such that Carbonite’s operations would

    comply with all applicable laws and Carbonite’s financial statements and regulatory

    filings filed with the SEC and disseminated to the public and the Company’s

    shareholders would be accurate;

 e. exercise reasonable control and supervision over the public statements made by the

    Company’s officers and employees and any other reports or information that the

    Company was required by law to disseminate;

 f. refrain from unduly benefiting themselves and other Company insiders at the

    expense of the Company; and

 g. examine and evaluate any reports of examinations, audits, or other financial

    information concerning the financial affairs of the Company and to make full and




                                      17
        Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 18 of 33



              accurate disclosure of all material facts concerning, inter alia, each of the subjects

              and duties set forth above.

      51.     Each of the Individual Defendants further owed to Carbonite and its shareholders

the duty of loyalty requiring that each favor Carbonite’s interest and that of its shareholders over

their own while conducting the affairs of the Company and refrain from using their position,

influence or knowledge of the affairs of the Company to gain personal advantage.

      52.     At all times relevant hereto, the Individual Defendants were the agents of each other

and of Carbonite and were always acting within the course and scope of such agency.

      53.     Because of their advisory, executive, managerial, directorial, and controlling

positions with Carbonite, each of the Individual Defendants had access to adverse, non- public

information about the Company.

      54.     The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by Carbonite.

       CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

      55.     In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and assisted each other in breaching their respective duties.

      56.     The purpose and effect of the conspiracy, common enterprise, and/or common

course of conduct was, among other things, to: (i) facilitate and disguise the Individual

Defendants’ violations of law, including breaches of fiduciary duty, unjust enrichment, waste of




                                                 18
        Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 19 of 33



corporate assets, and violations of Section 14(a) of the Exchange Act; (ii) conceal adverse

information concerning the Company’s operations, financial condition, legal compliance, future

business prospects and internal controls; and (iii) artificially inflate the Company’s stock price.

      57.     The Individual Defendants accomplished their conspiracy, common enterprise, and

common course of conduct by causing the Company purposefully or recklessly to conceal

material facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance

of this plan, conspiracy, and course of conduct, the Individual Defendants collectively and

individually took the actions set forth herein. Because the actions described herein occurred under

the authority of the Board, each of the Individual Defendants who is a director of Carbonite was

a direct, necessary, and substantial participant in the conspiracy, common enterprise, and common

course of conduct complained of herein.

      58.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted

with actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

substantially assisted in the accomplishment of that wrongdoing, and was or should have been

aware of his or her overall contribution to and furtherance of the wrongdoing.

      59.     At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of Carbonite and was at all times acting within the

course and scope of such agency.




                                                19
            Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 20 of 33



                CARBONITE’S CODE OF CONDUCT AND AUDIT CHARTER

          60.     The Director Defendants, as officers and/or directors of Carbonite were bound by

    the Company’s Code of Conduct3 (“the Code”) which states, in part, as follows:

          This code intends to ensure fair and accurate financial reporting, to promote ethical
          conduct in compliance with applicable laws, rules and regulations, to provide
          guidance with respect to the handling of ethical quandaries, to encourage a culture
          of openness and accountability and to deter wrongdoing.

          61.     It further states “the Company shall adhere to the highest standards of honesty and

    integrity in the conduct of its business. To the extent that this Code sets forth a more stringent

    standard of conduct than is required by applicable laws or commercial practice, the Company and

    all of its Employees and directors shall adhere to these more stringent standards”. The Code

    further prescribes that, “the Company’s books, records, accounts and financial statements shall

    be maintained in reasonable detail and reflect the matters to which they relate accurately, fairly

    and completely. All books, records, accounts and financial statements shall also conform to

    applicable law and to the Company’s system of internal controls. The Company’s assets must be

    carefully and properly accounted for, no undisclosed or unrecorded account or fund shall be

    established for any purpose, and no false or misleading entries shall be made in the Company’s

    books or records for any reason.”

          62.     The Individual Defendants violated the Code of Conduct by engaging in or

    permitting the scheme to issue materially false and misleading statements to the public and to

    facilitate and disguise the Individual Defendants’ violations of law, including breaches of

    fiduciary duty, waste of corporate assets, unjust enrichment, and violations of Sections 14(a).




3
 See Carbonite Code of Conduct:
https://investor.carbonite.com/static-files/974ab8a4-70cf-4dad-b2f0-ab3e359f9831


                                                      20
            Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 21 of 33



             CARBONITE’S AUDIT & COMPLIANCE COMMITTEE CHARTER

          63.     In addition, Board members who served on the Audit Committee owed specific

    duties to Carbonite under the Company’s Audit & Compliance Committee Charter4 (“Audit

    Charter”) which provides that the Committee shall “assist the Board with the oversight of the

    Company’s corporate accounting and financial reporting processes, the audits of its financial

    statements and its internal control processes. The Committee shall serve as an independent and

    objective body to monitor the Company’s financial reporting processes and system of internal

    controls. As necessary and appropriate, the Committee shall also provide the Board with

    recommendations regarding improvements to be made to the Company’s financial reporting

    system and system of internal controls.”

          64.     Specifically addressing financial reporting standards, the Audit Charter provides

    that the Committee must examine all changes and potential changes in accounting practices and

    ensure that financial information is reported properly:

          The Committee shall prepare an annual committee report for inclusion, where
          necessary, in the proxy statement of the Company relating to its annual meeting of
          securities holders and in such other reports as the Committee shall deem necessary
          or advisable pursuant to applicable SEC rules; The Committee shall direct the
          independent auditor to use its best efforts to perform all reviews of interim financial
          information prior to disclosure by the Company of such information and to discuss
          promptly with the Committee and the Chief Financial Officer of the Company any
          matters identified in connection with the independent auditor’s review of interim
          financial information which are required to be discussed by applicable accounting
          standards. The Committee shall direct the Company’s management to advise the
          Committee in the event that the Company proposes to disclose interim financial
          information prior to completion of the independent auditor’s review of such
          information; The Committee shall discuss generally the type and presentation of
          information to be disclosed in the Company’s earnings press releases, as well as
          financial information and earning guidance provided to analysts, rating agencies
          and other third-parties. The Committee shall approve all press releases containing
          financial information regarding the Company prior to dissemination; The
          Committee shall coordinate the Board’s oversight of, and ensuring compliance

4
See Audit Charter at:
https://investor.carbonite.com/static-files/b018071d-1145-46fd-91ed-9fddd52484c1


                                                     21
        Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 22 of 33



      with, the Company’s internal control over financial reporting and disclosure
      controls and procedures. The Committee shall receive and review the reports of the
      Chief Executive Officer and Chief Financial Officer of the Company required by
      Rule 13a-14 of the Exchange Act.

                                  DAMAGES TO CARBONITE

      65.       As a direct and proximate result of the Individual Defendants’ conduct, Carbonite

has lost and will continue to lose and expend many millions of dollars. Such expenditures include,

but are not limited to, legal fees and payments associated with the Securities Class Action filed

against the Company, and certain executives, and any internal investigations, and amounts paid

to outside lawyers, accountants, and investigators in connection thereto, including possible

restatements.

      66.       Additionally, these expenditures include, but are not limited to, compensation and

benefits paid to the Individual Defendants who breached their fiduciary duties to the Company,

including bonuses tied to the Company’s attainment of certain objectives, and benefits paid to the

Individual Defendants who breached their fiduciary duties to the Company.

                                 DERIVATIVE ALLEGATIONS

      67.       Plaintiff brings this action derivatively and for the benefit of Carbonite to redress

injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

fiduciary duties as directors and officers of Carbonite, unjust enrichment, waste of corporate

assets, and violations of Section 14(a) of the Exchange Act, as well as the aiding and abetting

thereof. Carbonite is named solely as a nominal party in this action. This is not a collusive action

to confer jurisdiction on this Court that it would not otherwise have.

      68.       Plaintiff is, and has been at all relevant times, a shareholder of Carbonite. Plaintiff

will adequately and fairly represent the interests of Carbonite in enforcing and prosecuting its




                                                  22
        Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 23 of 33



rights, and, to that end, has retained competent counsel, experienced in derivative litigation, to

enforce and prosecute this action.

                            DEMAND FUTILITY ALLEGATIONS

       69.     Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

       70.     A pre-suit demand on the Board of Carbonite is futile and, therefore, excused. At

the time of filing of this action, the Board consists of the following seven directors, Munford,

Connly, Daniels, Friend, Kane, Krasnow, and Levinson. Plaintiff needs only to allege demand

futility as to a majority of Directors that were on the Board at the time this action was commenced.

       71.     Demand is excused as to all of the Directors because each one of them face,

individually and collectively, a substantial likelihood of liability as a result of the scheme they

engaged in knowingly or recklessly to make and/or cause the Company to make false and

misleading statements and omissions of material facts, which renders them unable to impartially

investigate the charges and decide whether to pursue action against themselves and the other

perpetrators of the scheme.

       72.     In complete abdication of their fiduciary duties, the Directors either knowingly or

recklessly participated in making and/or causing the Company to make the materially false and

misleading statements alleged herein. The fraudulent scheme was intended to make the Company

appear more profitable and attractive to investors. As a result of the foregoing, the Directors

breached their fiduciary duties, face a substantial likelihood of liability, are not disinterested, and

demand upon them is futile, and thus excused.

       73.     Carbonite has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Directors have not filed any lawsuits against




                                                 23
        Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 24 of 33



themselves or others who were responsible for that wrongful conduct to attempt to recover for

Carbonite any part of the damages Carbonite suffered and will continue to suffer thereby. Thus,

any demand upon the Directors would be futile.

      74.     The conduct described herein and summarized above could not have been the

product of legitimate business judgment as it was based on bad faith and intentional, reckless, or

disloyal misconduct. Thus, none of the Directors can claim exculpation from their violations of

duty pursuant to the Company’s charter (to the extent such a provision exists). As a majority of

the Directors face a substantial likelihood of liability, they are self- interested in the transactions

challenged herein and cannot be presumed to be capable of exercising independent and

disinterested judgment about whether to pursue this action on behalf of the shareholders of the

Company. Accordingly, demand is excused as being futile. The acts complained of herein

constitute violations of fiduciary duties owed by Carbonite’s officers and directors, and these acts

are incapable of ratification. The Directors may also be protected against personal liability for

their acts of mismanagement and breaches of fiduciary duty alleged herein by directors’ and

officers’ liability insurance if they caused the Company to purchase it for their protection with

corporate funds, i.e., monies belonging to the stockholders of Carbonite. If there is a directors’

and officers’ liability insurance policy covering the Directors, it may contain provisions that

eliminate coverage for any action brought directly by the Company against the Directors, known

as, inter alia, the “insured-versus-insured exclusion.” As a result, if the Directors were to sue

themselves or certain of the officers of Carbonite, there would be no directors’ and officers’

insurance protection. Accordingly, the Directors cannot be expected to bring such a suit. On the

other hand, if the suit is brought derivatively, as this action is brought, such insurance coverage,

if such an insurance policy exists, will provide a basis for the Company to effectuate a recovery.




                                                 24
          Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 25 of 33



Thus, demand on the Directors is futile and, therefore, excused. If there is no directors’ and

officers’ liability insurance, then the Directors will not cause Carbonite to sue the Individual

Defendants named herein, since, if they did, they would face a large uninsured individual liability.

Accordingly, demand is futile in that event, as well. Thus, for all the reasons set forth above, all

of the Directors, and, if not all of them, at least a majority of the Directors, cannot consider a

demand with disinterestedness and independence. Consequently, a demand upon the Board is

excused as futile.

                                        Audit Committee

      75.     Demand is otherwise futile with respect to the three members of the Audit

Committee (Daniels, Kane and Krasnow) because they face the risk of substantial liability

stemming from their failure to oversee the Company’s compliance with applicable accounting

regulations despite their mandate to do so under the Audit Committee Charter.

                                           FIRST CLAIM

    Against Individual Defendants for Violations of Section 14(a) of the Exchange Act

      76.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

      77.     The Section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of the Individual Defendants. The Section 14(a) claims alleged herein do not allege and do not

sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation of,

or reference to any allegation of fraud, scienter, or recklessness with regard to these nonfraud

claims.




                                                25
        Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 26 of 33



      78.     Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

      79.     Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. §240.14a-9.

      80.     Under the direction and watch of the Directors, the Proxy Statement failed to

disclose material informational and omitted material information was there was a duty to do so.

For example, the Proxy Statement also failed to disclose, inter alia, that: (i) Carbonite’s Server

Backup VM Edition was of poor quality and technologically flawed; (ii) Carbonite was receiving

poor reviews and complaints from customers about the Server Backup VM Edition; (iii) the poor

quality and technological flaws of the Server Backup VM Edition was acting as a “disruptive”

factor throughout the Carbonite salesforce and keeping that sales organization from closing

opportunistically on several larger deals during fiscal 2019; and (iv) as a result of the foregoing,

Carbonite lacked any reasonable for issuing its positive projections and financial forecasts.




                                                 26
        Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 27 of 33



      81.     The false and misleading elements of the 2019 Proxy Statement led to the re-

election of the Directors, which allowed the Individual Defendants to continue breaching their

fiduciary duties to Carbonite. Plaintiff, on behalf of Carbonite, has no adequate remedy at law.

                                        SECOND CLAIM

             Against the Individual Defendants for Breach of Fiduciary Duties

      82.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

      83.     Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of Carbonite’s business and affairs.

      84.     Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

      85.     The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The

Individual Defendants intentionally or recklessly breached or disregarded their fiduciary duties

to protect the rights and interests of Carbonite.

      86.     In breach of their fiduciary duties owed to Carbonite, the Individual Defendants

willfully or recklessly made and/or caused the Company to make false and misleading statements

and omissions of material fact that failed to disclose that: (i) Carbonite’s Server Backup VM

Edition was of poor quality and technologically flawed; (ii) Carbonite was receiving poor reviews

and complaints from customers about the Server Backup VM Edition; (iii) the poor quality and

technological flaws of the Server Backup VM Edition was acting as a “disruptive” factor

throughout the Carbonite salesforce and keeping that sales organization from closing




                                                    27
        Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 28 of 33



opportunistically on several larger deals during fiscal 2019; and (iv) as a result of the foregoing,

Carbonite lacked any reasonable for issuing its positive projections and financial forecasts.

      87.     The Individual Defendants also failed to correct and/or caused the Company to fail

to correct the false and misleading statements and omissions of material fact, rendering them

personally liable to the Company for breaching their fiduciary duties.

      88.     The Audit Committee members had a duty to review the Company’s press releases

and regulatory filings. The members of the Audit Committee breached their duty of loyalty and

good faith by approving the improper statements detailed herein and failing to properly oversee

Carbonite’s public statements and internal control function.

      89.     The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements and representations. The Individual Defendants had actual knowledge of the

misrepresentations and omissions of material facts set forth herein, or acted with reckless

disregard for the truth, in that they failed to ascertain and to disclose such facts, even though such

facts were available to them. Such material misrepresentations and omissions were committed

knowingly or recklessly and for the purpose and effect of artificially inflating the price of

Carbonite’s securities.

      90.     The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail

to maintain internal controls. The Individual Defendants had actual knowledge that the Company

was engaging in the fraudulent schemes set forth herein, and that internal controls were not

adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent schemes and to fail to maintain adequate internal




                                                 28
        Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 29 of 33



controls, even though such facts were available to them. Such improper conduct was committed

knowingly or recklessly and for the purpose and effect of artificially inflating the price of

Carbonite’s securities. The Individual Defendants, in good faith, should have taken appropriate

action to correct the schemes alleged herein and to prevent them from continuing to occur.

      91.     These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

      92.     As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Carbonite has sustained and continues to sustain significant damages. As a

result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

      93.     Plaintiff on behalf of Carbonite has no adequate remedy at law.

                                           THIRD CLAIM

                   Against Individual Defendants for Unjust Enrichment

      94.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

      95.     By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, Carbonite.

      96.     The Individual Defendants either benefitted financially from the improper conduct

or received unjustly lucrative bonuses, stock options, or similar compensation from Carbonite

that was tied to the performance or artificially inflated valuation of Carbonite or received

compensation that was unjust in light of the Individual Defendants’ bad faith conduct.

      97.     Plaintiff on behalf of Carbonite has no adequate remedy at law.




                                               29
          Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 30 of 33



                                       FOURTH CLAIM

               Against Individual Defendants for Waste of Corporate Assets

       98.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       99.    The Individual Defendants caused the Company to pay themselves excessive

salaries, bonuses, fees, and stock grants to the detriment of the shareholders and the Company.

       100.   As a result of the failures of internal control and resulting financial misstatements,

the Individual Defendants have caused the Company to incur costs associated with the

investigation into such misstatements and the restatement of two quarterly reports and one annual

report.

       101.   As a result of the foregoing, and by failing to properly consider the interests of the

Company and its public shareholders, the Individual Defendants have caused Carbonite to waste

valuable corporate assets, to incur many millions of dollars of legal liability and costs to defend

unlawful actions, to engage in internal investigations, and to lose financing from investors and

business from future customers who no longer trust the Company and its services.

       102.   As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

       103.   Plaintiff on behalf of Carbonite has no adequate remedy at law.

                                    PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:

   A. Declaring that Plaintiff may maintain this action on behalf of Carbonite, and that Plaintiff

       is an adequate representative of the Company;




                                                30
     Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 31 of 33



B. Declaring that the Individual Defendants have breached Section 14(a) of the Exchange Act;

C. Declaring that the Individual Defendants have breached or aided and abetted the breach of

   their fiduciary duties to Carbonite;

D. Declaring that the Individual Defendants were unjustly enriched;

E. Determining and awarding to Carbonite the damages sustained by it as a result of the

   violations set forth above from each of the Individual Defendants, jointly and severally,

   together with pre-judgment and post-judgment interest thereon;

F. Directing Carbonite and the Individual Defendants to hold an annual meeting of the

   stockholders;

G. Directing Carbonite and the Individual Defendants to take all necessary actions to reform

   and improve its corporate governance and internal procedures to comply with applicable

   laws and to protect Carbonite and its shareholders from a repeat of the damaging events

   described herein, including, but not limited to, putting forward for shareholder vote the

   following resolutions for amendments to the Company’s Bylaws or Certificate of

   Incorporation and the following actions as may be necessary to ensure proper corporate

   governance policies:

a. a proposal to strengthen the Board’s supervision of operations and develop and implement

   procedures for greater shareholder input into the policies and guidelines of the board; and

b. a proposal to ensure the establishment of effective oversight of compliance with applicable

   laws, rules, and regulations.

c. Awarding Carbonite restitution from Individual Defendants, and each of them;

d. Awarding Plaintiff the costs and disbursements of this action, including reasonable

   attorneys’ and experts’ fees, costs, and expenses; and




                                           31
        Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 32 of 33



   e. Granting such other and further relief as the Court may deem just and proper.

                                JURY TRIAL DEMANDED

      Plaintiff hereby demands a trial by jury.

Dated: October 25, 2019                                Respectfully submitted,

                                                       LEVI & KORSINSKY, LLP

                                                       By: /s/ Shannon L. Hopkins
                                                       Shannon L. Hopkins (BBO No. 657485)
                                                       1111 Summer Street, Suite 403
                                                       Stamford, CT 06905
                                                       Tel: (203) 992-4523
                                                       shopkins@zlk.com

                                                       Gregory Mark Nespole
                                                       LEVI & KORSINSKY, LLP
                                                       55 Broadway, 10th Floor
                                                       New York, New York 10006
                                                       Tel: (212) 363-7500
                                                       Fax: (212) 363-7171
                                                       gnespole@zlk.com

                                                       Attorneys for Plaintiff




                                                  32
        Case 1:19-cv-12212-PBS Document 1 Filed 10/25/19 Page 33 of 33



                                CERTIFICATE OF SERVICE

       I hereby certify that on this, the 25th day of October, 2019, I caused a true and correct

copy of the foregoing Shareholder Derivative Complaint to be served by CM/ECF to the parties

registered to the Court’s CM/ECF system.


                                                      /s/ Shannon L. Hopkins
                                                      Shannon L. Hopkins




                                                33
